--------------------------------------------------------------------------------

 
Exhibit 10.39
 
 


AMENDMENT AND SUPPLEMENT NO. 4 TO
SENIOR SECURED CREDIT AGREEMENT
 
THIS AMENDMENT AND SUPPLEMENT NO. 4 TO SENIOR SECURED CREDIT AGREEMENT (this
“Amendment”) is made as of January 26, 2009, by and among (1) GENCO SHIPPING &
TRADING LIMITED, a corporation organized and existing under the laws of the
Republic of Marshall Islands (the “Borrower”), (2) the banks and financial
institutions acceptable to the Borrower and Mandated Lead Arrangers (as defined
below) as are signatories hereto, as lenders (the “Lenders”), (3) DNB NOR BANK
ASA, acting through its New York branch (“DnB NOR”) as Administrative Agent (in
such capacity, the “Administrative Agent”), mandated lead arranger, bookrunner
(in such capacity, the “Bookrunner”), security trustee and collateral agent
under the Security Documents (in such capacity, the “Collateral Agent”), and (4)
BANK OF SCOTLAND PLC, as mandated lead arranger (together with DnB NOR, in such
capacity, the “Mandated Lead Arrangers”) and amends and is supplemental to the
Senior Secured Credit Agreement dated as of July 20, 2007, as amended by
Amendment and Supplement No. 1 to the Senior Secured Credit Agreement dated as
of September 21, 2007, Amendment and Supplement No. 2 to the Senior Secured
Credit Agreement dated as of February 13, 2008 and Amendment and Supplement No.
3 to the Senior Secured Credit Agreement dated as of June 18, 2008 (the “Credit
Agreement”), made by and among the parties. All capitalized terms used herein
and defined in Section 13 of the Credit Agreement are used as therein defined.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement, the Lenders made available to the
Borrower a senior secured credit facility in the amount of US$1,377,000,000 (the
“Facility”);
 
WHEREAS, the Borrower has requested, and the Required Lenders signatory hereto
have agreed, subject to the terms and conditions of this Amendment, that the
application of the covenant contained in Section 11.09 of the Credit Agreement
be suspended until the Borrower is able to obtain Appraisals as set forth in
Section 10.01(c) of the Credit Agreement which would establish compliance with
Section 11.09 of the Credit Agreement, and that the Borrower is otherwise able
to pay a dividend, as per the definition of Permitted Dividend Amount in the
Credit Agreement; and
 
WHEREAS, the Borrower and the Required Lenders have agreed to certain other
amendments to the Credit Agreement.
 
NOW, THEREFORE, in consideration of the premises and such other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, it is hereby agreed as follows:
 
 
 

--------------------------------------------------------------------------------


 
 
1.    Definitions.  Unless otherwise defined herein, words and expressions
defined in the Credit Agreement have the same meanings when used herein,
including in the recitals hereto.
 
2.    Representations and Warranties.  The Borrower hereby reaffirms, as of the
date hereof, each and every representation and warranty made thereby in the
Credit Agreement, the Note and the Security Documents (updated mutatis
mutandis).  The Borrower hereby represents and warrants that there have been no
changes to the Certificate of Incorporation or By-Laws (or equivalent
organizational documents) of any Credit Party from the most recently delivered
copies of such documents delivered to the Administrative Agent in connection
with the Credit Agreement.
 
3.    No Defaults.  The Borrower hereby represents and warrants that as of the
date hereof no Event of Default or event which, with the passage of time, giving
of notice or both would become an Event of Default, has occurred.
 
4.    Performance of Covenants.  The Borrower hereby reaffirms that it has duly
performed and observed the covenants and undertakings set forth in the Credit
Agreement, the Note and the Security Documents, on its part to be performed, and
the Borrower covenants and undertakes to continue duly to perform and observe
such covenants and undertakings so long as the Credit Agreement, as the same is
amended and supplemented hereby, and may hereafter be amended or supplemented,
shall remain in effect.
 
5.    Amendments to the Credit Agreement.  Subject to the terms and conditions
of this Amendment, the Credit Agreement is hereby amended and supplemented as
follows:
 
(a)    All references to “this Agreement” shall be deemed to refer to the Credit
Agreement, as further amended and supplemented hereby.
 
                (b)    Section 3.01(a) of the Credit Agreement shall be deleted
in its entirety and replaced with the following:
 
“The Borrower agrees to pay the Administrative Agent for distribution to each
Lender a commitment commission (the “Commitment Commission”):
 
(i)    for the period from the Effective Date until the earlier of (x) the close
of secondary syndication or (y) September 30, 2007, computed at a rate for each
day equal to 0.20% per annum;
 
(ii)    thereafter until January 26, 2009, computed at a rate for each day equal
to 0.250% per annum; and
 
(iii)    thereafter until the Maturity Date, computed at a rate for each day
equal to 0.70% per annum;
 
 
 
2

--------------------------------------------------------------------------------


 
 
in each case, on the daily average Unutilized Commitment of such
Lender.  Accrued Commitment Commissions shall be due and payable quarterly in
arrears on each Payment Date and on the Maturity Date (or such earlier date upon
which the Total Commitment is terminated).”
 
(c)
Section 3.04 of the Credit Agreement shall be deleted in its entirety and
replaced with the following:

 
“The Total Facility Amount will be subject to reductions as follows:  (i)
beginning on March 31, 2009 and for each quarter including the fiscal quarter
ending March 31, 2012, quarterly reductions of 0.9077705% of the Total Facility
Amount, and (ii) after the fiscal quarter ending March 31, 2012, quarterly
reductions of 3.5% of the Total Facility Amount until the Maturity Date, at
which time the Total Commitments hereunder shall reduce to zero and the Final
Payment will be due by the Borrower.”
 
(d)
Section 11.03 of the Credit Agreement shall be amended by adding the following
at the beginning of each of paragraphs (ii) and (iii):

 
“so long as the Borrower is in actual compliance with the Collateral Maintenance
covenant set forth in Section 11.09 hereof without giving effect to any waiver
thereof,”.
 
(e)
The definition of “Applicable Margin” set forth in Section 13.01 of the Credit
Agreement shall be deleted in its entirety and replaced with the following:

 
“shall mean
 
(i)    0.80% per annum until January 26, 2009; provided however, that if at any
time during the period beginning the Effective Date and ending January 26, 2009,
the Borrower’s Consolidated Indebtedness falls below 70% of its Consolidated
Total Capitalization, then during such period the Applicable Margin will be
0.75% per annum, and
 
(ii)    at all times after January 26, 2009, 2.0% per annum.”
 
  (f)           
The definition of “Final Payment” set forth in Section 13.01 of the Credit
Agreement shall be amended by deleting “thirty percent (30%)” immediately after
“(i)” and immediately before the word “of” in the first line thereof and
replacing it with “eighteen and two-tenths percent (18.2%)”.

 
 
3

--------------------------------------------------------------------------------


 
 
 
(g)
The definition of “Non-Cash Charges” set forth in Section 13.01 of the Credit
Agreement shall be amended to add the following at the end thereof:

 
“and any non-cash loss related to the Borrower’s minority investment in Jinhui.”
 
6.    Waivers.  By their execution hereof, the Required Lenders hereby waive
Section 11.09 of the Credit Agreement for the period ending December 31, 2008
and waive compliance therewith and compliance with Section 8.01(c) until such
time as all of the following are true: (a) the Borrower is able to pay cash
Dividends pursuant to Section 11.03(ii) of the Credit Agreement and purchase or
redeem shares of common stock pursuant to Section 11.03(iii) of the Credit
Agreement in each case without giving effect to the amendments thereof set forth
in this Amendment, (b) the Borrower is in compliance with Sections 11.07, 11.08,
11.09, 11.10 and 11.11 of the Credit Agreement and (c) the Borrower obtains
Appraisals as set forth in Section 10.01(c) of the Credit Agreement which
establish compliance with Section 11.09 of the Credit Agreement.  For the
avoidance of doubt, the Borrower shall be obligated to provide the Appraisals
required pursuant to Section 10.01(c) of the Credit Agreement notwithstanding
the waiver of Section 11.09 of the Credit Agreement.
 
7.    Fees and Expenses.  The Borrower shall pay each Lender evidencing its
agreement herewith by delivering an executed counterpart of this Amendment on or
prior to the dated hereof an amendment fee equal to 0.25% of the Total Facility
Amount, payable to each such Lender based on their pro rata Commitment of the
Total Facility Amount.  The Borrower shall pay promptly to the each of the
Agents all reasonable legal fees of the Agents in connection with the
preparation and execution of this Amendment.
 
8.    No Other Amendment.  All other terms and conditions of the Credit
Agreement shall remain in full force and effect and the Credit Agreement shall
be read and construed as if the terms of this Amendment were included therein by
way of addition or substitution, as the case may be.
 
9.    Other Documents.  By the execution and delivery of this Amendment, each of
the parties hereby consents and agrees that all references in the Note and the
Security Documents to the Credit Agreement shall be deemed to refer to the
Credit Agreement as amended and supplemented by this Amendment.  By the
execution and delivery of this Amendment, the Borrower hereby consents and
agrees that the Security Documents and any other documents that have been or may
be executed as security for the Facility and any of its obligations under the
Credit Agreement, the Note or any Security Document shall remain in full force
and effect notwithstanding the amendments contemplated hereby.
 
10.    Compliance.  Each Security Party shall have complied with and shall then
be in compliance with all the terms, covenants and conditions of the Credit
Documents and this Amendment, which are binding upon it.
 
 
4

--------------------------------------------------------------------------------


 
 
11.    No Material Adverse Effect.  By its execution hereof, the Borrower agrees
that as of the date hereof, nothing shall have occurred which would constitute a
Material Adverse Effect, nor anything that could reasonably be expected to have
a Material Adverse Effect.
 
12.    Financial Information.  The Administrative Agent shall have received such
financial and other information concerning the Borrower as it may reasonably
request.
 
13.    Conditions Precedent.  The effectiveness of this Amendment shall be
expressly subject to the following conditions precedent:
 
(a)           Corporate Documents; Proceedings; etc.
 
(i)           The Mandated Lead Arrangers shall have received a certificate,
dated the date hereof, signed by an Authorized Officer, member or general
partner of each Credit Party, and attested to by the secretary or any assistant
secretary (or, to the extent such Credit Party does not have a secretary or
assistant secretary, the analogous Person within such Credit Party) of such
Credit Party, as the case may be, certifying copies of resolutions of such
Credit Party approving and authorizing such Credit Party to execute this
Amendment, or in the case of the Subsidiary Guarantors, the Consent, Agreement
and Reaffirmation attached hereto, and each additional Credit Document to which
it is a party, and each of the foregoing shall be reasonably acceptable to the
Mandated Lead Arrangers.
 
(ii)           A certificate of the jurisdiction of incorporation or formation,
as the case may be, of each Credit Party as to the good standing thereof.
 
(b)           Amendment and Credit Documents.
 
(i)           The Borrower shall have executed and delivered to the
Administrative Agent this Amendment and shall ensure that each of the Subsidiary
Guarantors shall have executed and delivered to the Administrative Agent the
Consent, Agreement and Reaffirmation attached hereto.
 
(ii)           The Required Lenders shall have executed and delivered to the
Administrative Agent this Amendment.
 
(iii)           Each Credit Party shall have executed each additional Credit
Document as may be required by the Lenders in connection with this Amendment.
 
(iv)           Each Credit Party which owns or operates a Vessel shall have duly
authorized, executed and delivered, and caused to be recorded in the appropriate
vessel registry, an amendment to its respective Vessel Mortgage to secure the
Credit Agreement, as amended by this Amendment.
 
 
5

--------------------------------------------------------------------------------


 
 
(c)           Certificates of Ownership; Searches.  The Administrative Agent
shall have received each of the following with respect to each Vessel owned or
operated by a Credit Party:
 
(i)    certificates of ownership from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of such Vessel by the relevant Subsidiary Guarantor; and
 
(ii)    the results of maritime registry searches with respect to such Vessel,
indicating no record liens other than Liens in favor of the Collateral Agent
and/or the Lenders, Permitted Liens and Liens being discharged contemporaneously
with such acquisition.
 
(d)           Payment of Fees.  The Agents and the Lenders shall have received
from the Borrower payment of all fees in connection with this Amendment,
including such fees as are set forth in Section 7 hereof.
 
(e)           Opinions of Counsel.
 
(i)           The Administrative Agent shall have received from Kramer Levin
Naftalis & Frankel LLP, special New York counsel to the Borrower and its
Subsidiaries, an opinion addressed to the Administrative Agent and each of the
Lenders and dated the date hereof which shall be in form and substance
reasonably acceptable to the Mandated Lead Arrangers and cover such matters
incidental to the transactions contemplated herein as the Mandated Lead
Arrangers may reasonably request.
 
(ii)           The Administrative Agent shall have received from (1) if the
relevant Vessel is registered under the Marshall Islands flag, Reeder & Simpson
P.C., special Marshall Islands counsel to the Borrower, (2) Constantine
P. Georgiopoulos, special New York maritime counsel to the Borrower and its
Subsidiaries or (3) if the relevant Vessel is registered in an Acceptable Flag
Jurisdiction other than the Marshall Islands, special counsel to the
Administrative Agent of such Acceptable Flag Jurisdiction, which shall be
reasonably acceptable to the Administrative Agent, an opinion addressed to the
Administrative Agent and each of the Lenders and dated hereof, which shall
(x) be in form and substance reasonably acceptable to the Administrative Agent
and (y) cover the perfection of the security interests granted pursuant to each
amendment of the Vessel Mortgages and such other matters incident thereto as the
Administrative Agent may reasonably request.
 
14.    Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
 
 
 
6

--------------------------------------------------------------------------------


 
 
15.    Further Assurances.  The Borrower hereby consents and agrees that if this
Amendment or any of the Security Documents shall at any time be deemed by the
Lenders for any reason insufficient in whole or in part to carry out the true
intent and spirit hereof or thereof, it will execute or cause to be executed
such other and further assurances and documents as in the reasonable opinion of
the Lenders may be reasonably required in order more effectively to accomplish
the purposes of this Amendment or any of the Security Documents.
 
16.    Counterparts.  This Amendment may be executed in as many counterparts as
may be deemed necessary or convenient, and by the different parties hereto on
separate counterparts each of which, when so executed, shall be deemed to be an
original but all such counterparts shall constitute but one and the same
agreement.
 
17.    Headings; Amendment.  In this Amendment, section headings are inserted
for convenience of reference only and shall be ignored in the interpretation of
this Amendment.  This Amendment cannot be amended other than by written
agreement signed by the parties hereto.
 


 
[SIGNATURE PAGES TO FOLLOW]
 
 
 
 
 


7
 
 

 
 

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment by
its duly authorized representative on the day and year first above written.
 
BORROWER:


GENCO SHIPPING & TRADING LIMITED, as Borrower






By /s/ John C. Wobensmith             
Name: John C. Wobensmith
Title:   Chief Financial Officer, Secretary,
            Treasurer


Address:


299 Park Avenue, 20th floor
New York, NY 10171
Telephone:(646) 443-8550
Facsimile:  (646) 443-8551




LENDERS:


DNB NOR BANK ASA, NEW YORK BRANCH, as Administrative Agent, Collateral Agent,
Mandated Lead Arranger, Bookrunner and a Lender






By /s/ Nikolai A. Nachamkin        
Name: Nikolai A. Nachamkin
Title:   Senior Vice President






By /s/ Sanjiv Nayar                       
Name: Sanjiv Nayar
Title:   Senior Vice President
 

 
 
 

--------------------------------------------------------------------------------

 



BANK OF SCOTLAND PLC,
as Mandated Lead Arranger and Lender
 
By /s/ Douglas Newton                  
           Name: Douglas Newton
           Title:   Director
 
By /s/ John Lowe                             
           Name: John Lowe
           Title:   Director
 


 
WESTLB AG, NEW YORK BRANCH,
as Lender
 
By /s/ Steven Berman                      
           Name: Steven Berman
           Title:   Director
 
By /s/ Duncan Robertson               
           Name: Duncan Robertson
           Title:   Executive Director
 


 
ALLIANCE & LEICESTER COMMERCIAL FINANCE PLC,
as Lender
 
By /s/ Mark McCarthy                    
           Name: Mark McCarthy
           Title:   Head of Shipping
 
By /s/ Justin Patrick                         
           Name: Justin Patrick
           Title:   Senior Manager, Aviation
 
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
CREDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH,
as Lender
 
By /s/ Alex Aupoix                         
           Name: Alex Aupoix
           Title:   Vice President
 
By /s/ Adrienne Molloy                
           Name: Adrienne Molloy
           Title:   Vice President
 


 
DEXIA BANK BELGIUM SA/NV,
as Lender
 
By /s/ Piet Cordonnier                   
           Name: Piet Cordonnier
           Title:   Company Lawyer, Dexia Bank Belgium NV/SA
 
By /s/ Audrey Reveillon                
           Name: Audrey Reveillon
           Title:   Company Lawyer, Dexia Bank Belgium NV/SA
 


 
LLOYDS TSB BANK PLC
as Lender
 
By /s/ Shelley Morrison               
           Name: Shelley Morrison
           Title:   Associate Director
 

 
 

--------------------------------------------------------------------------------

 
 

 
SWEDBANK AB (PUBL),
as Lender
 
By /s/ Dagobert Billsten
           Name: Dagobert Billsten
           Title:   Attorney-in-fact
 
By____________________________
           Name:
           Title:
 
 

 
 
 

--------------------------------------------------------------------------------

 

 
CONSENT, AGREEMENT AND AFFIRMATION
 
Each of the undersigned Guarantors hereby consents and agrees to the terms and
conditions of the foregoing Amendment dated as of January 26, 2009 and to the
documents contemplated thereby and to the provisions contained therein relating
to conditions to be fulfilled and obligations to be performed by it pursuant to
or in connection with said Amendment and agrees particularly to be bound thereby
to the same extent as if the undersigned were a party to said Amendment.  Each
of undersigned hereby reaffirms its obligations, representations, warranties and
covenants under its respective Guaranty of the guaranty of the obligations of
the Borrower to the Lenders under or in connection with the Credit Agreement, as
amended.  Each of the undersigned hereby agrees that it shall execute each
additional Credit Document, including executing and recording an amendment to
its respective Vessel Mortgage, as may be required by the Lenders in connection
with the Amendment.
 


GENCO ACHERON LIMITED

GENCO BEAUTY LIMITED

GENCO KNIGHT LIMITED 
GENCO LEADER LIMITED

GENCO MUSE LIMITED

GENCO VIGOUR LIMITED

GENCO CARRIER LIMITED

GENCO PROSPERITY LIMITED 
GENCO SUCCESS LIMITED

GENCO WISDOM LIMITED

GENCO MARINE LIMITED

GENCO EXPLORER LIMITED
GENCO PIONEER LIMITED

GENCO PROGRESS LIMITED 
GENCO RELIANCE LIMITED

GENCO SURPRISE LIMITED

GENCO SUGAR LIMITED

GENCO AUGUSTUS LIMITED

GENCO TIBERIUS LIMITED

GENCO LONDON LIMITED 
GENCO TITUS LIMITED
GENCO CONSTANTINE LIMITED

GENCO HADRIAN LIMITED

GENCO COMMODUS LIMITED

GENCO MAXIMUS LIMITED

GENCO CLAUDIUS LIMITED
GENCO CHALLENGER LIMITED
GENCO CHAMPION LIMITED

GENCO CHARGER LIMITED

GENCO HUNTER LIMITED
GENCO PREDATOR LIMITED

GENCO WARRIOR LIMITED




By /s/ John C. Wobensmith                       
Name: John C. Wobensmith
Title:   Chief Financial Officer, Secretary,
    Treasurer




 
 

--------------------------------------------------------------------------------


 
 
GENCO RAPTOR LLC
GENCO CAVALIER LLC
GENCO THUNDER LLC




By /s/ John C. Wobensmith                       
Name: John C. Wobensmith
Title:   Manager
 





 